AO l99A (Rev. I l/08) Order Seuing Conditions ofRelease                                                                  Pagelof 3   Pages




                                      Umrpo               STATES DISTRICT COUNI                                     U.S, DISTRTCTCOI'RT
                                                                      for the                                       DISTRETOFVERIIONT
                                                                                                                            FH.ED
                                                                District of Vermont
                                                                                                                    BY

                  United States of America                              )
                             v.                            ,)
                                                                        )       Case   No.   5:18-cr-118-1
                       Richard Trudeau                                  )
                             Defendant                                  )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

          (1)    The defendant must not violate any federal, state or local law while on release.

          (2)    The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                 42 U.S.C. $ 14135a.

          (3)    The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
                 change in address or telephone number.

          (4)    The defendant must appear in court as required and must surrender to serve any sentence imposed

                 The defendant must appear at (if blank to be notiJied)



                                                                                                     Date andTime




                                        Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released on condition that:

( r' )      (5) The defendant promises to appear in court as required and surrender to serve any sentence imposed.

( )         (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of
                                                                                                            dollars ($
                 in the event of a failure to appear      as   required or surrender to serve any sentence imposed.




                   DISTRIBUTION:       COURT DEFENDANT PRETRIAL SERVICES                      U.S.   ATTORNEY       U.S. MARSHAL
    AO l99B (Rev. 03/09) Additional Conditions ofRelease                                                                                            Page                of            Pages


                                                                    ADDITIONAL CONDITIONS OF RELEASE
         Upon finding that release by one of the above methods              will not by itself reasonably asswe the defendant's appearance     and the safety of other persons or the community,
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
(     ) (7)        The defendant is placed in the custody of:
                   Person or organization
                   Address (only i/above is an organization)
                   City and state                                                                                       Tel. No. (only   dabne    is an organization)
whoagrees(a)tosupervisettreoerenoantlnaccoreeveryefforttoassurethedefendant'sappearanoeatallscheduledoourt
proceedings, and (c) to notifr the court immediately           ifthe defendant violates   any condition ofrelease or disappears.


                                                                                            Signed:
                                                                                                                     Custodian or Prory                                        Dale
( / ) (8) The defendantmust:
      ( / ) (a) report to the pretrial servioes officer as direoted"
                telephone number                                    , no later than
      ( ) (b) exeoute a bond or an agreement to forfeit upon failing to app€ar as required the following                   sum ofmoney or designated property:


         (     )   (c)   post with the court the following proofofownership ofttre designated property, or the following amount or percentage               ofthe above-described sum

         (     )(d)      execute a bail bond with solvent sureties in the amount          of$
         (/    ) (e)     maintain or actively seek employment.
         (/)(0           maintain or conrmence an education progtam.
         (     )(e)      surrender any passport       to:   U.S. District Court Clerk's Office
         (     )(h)      obtain no passport.
         (/)(D           abidebythefollowingrestrictionsonpersonalassociation,placeofabode,orhavel:
                          approved in advance bv Pretrial Services. Maintain residence as approved bv Pretrial Services'
         ({    ) (t)     avoid all contact, directly or indireotly, with any person who is or may become a victim or potential witness in the investigation or
                         prosecution, including but not limited       to:
                                                                        Goverment identified witnesses and codefendant. The defendanl rnqlllqvg contact with Julie Hurst however.
                          thev mav not discuss the case unless in the oresence ofcounsel.
         (     )   (k)   undergo medical or psychiatric treatrnent: mental health treatnent ifPretrial Services considers it advisable.


         (     )   0)    retum to custody each (week) day at                                o'clock after being released each (week) day at                             o'clock for employment
                         schooling, or the following purpose(s):

         (.    )(m)                                                                                                                                            ssary.
         (/    ) (n) refrain from possessing a fireanrq destructive device, or other dangerous weapons.
         (/    ) (o) refrain from ( {) ury ( ) exoessive use of alcohol.
         (/    ) (p) refrain from use or unlawful possession ofa narootio drug or other contolled substances defined in 21 U.S.C. $ 802, unless prescribed by a licensed            medical
                         practitioner.
         (   / ) (q)     submit to any testing required by the pretrial services offioe or the supervising officer to determine whether the defendant is using a prohibited substance. Any
                         testing may be used with random frequency and include urine testing, the wearing ofa sweat patch, a remote alcohol testing systern, and/or any form of
                         prohibited substance screening or tssting. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficienoy
                         and accuracy of any prohibited substance testing or monitoring which is (are) required as a condition ofrelease.
         (   I ) G)      participate in a program of inpatient or outpatient substanoe abuse therapy and counseling if the pretrial services office or supervising officer considen it
                         advisable.
         (     )   G)    participate in one of the following location monitoring progmm components and abide by iE requirements as the pretrial services officer or supervising
                         officer instructs.
                         ( )       (i) Curfew. You are restricted to your residence every day            () from                to                         or (
                                                                                                                                                             ) as directed by the pretrial
                                       servicss office or supervising officer; or
                         ( )      (ii) Home Detention. You are resrictod to your residence at all times except for employment; education; religious servioes; medical, substance abuse,
                                       or mental health teatnent; attomey visits; court appearanoes; courtordered obligations; or other aotivities pre-approved by the pretrial services
                                           offrce or supervising officer; or                                                             -.,
                         ( )    (iiD Home Incarceration. You            are restricted to 24-hour-a-day lock-down exoept for medical necessitios and court appearances or other activities
                                     specifically approved by the court
         (     )   (t)   submit to the location monitoring indicated below and abide by all ofthe program requiremene and instructions provided by the pretrial services officer or
                         supervising officer related to the proper operalion oftle teohnology.
                                The defendant must pay all or part ofthe cost ofthe program based upon your ability to pay as the pretial services ofiice or supervising officer
                                determines.

                                    (i)
                                      Location monitoring technology as directed by the pretiat services office or supervising officer;
                                    (ii)
                                      Radio Frequency @F) monitoring;
                                (iii) Passive Global Positioning Satellite (GPS) monitoring;
                                 (iv) Active Clobal Positioning Satellite (GPS) monitoring (including "hybrid" (Active/Passive) GPS);
                                  (v) Voice Recognition monitoring.
         (/    ) (u)     report as soon as possible to the pretrial services of6ce or supervising officer any contact with any law enforcement personnel, including, but not limited to,
                         any arrest, questioning, or traffic stop,
         ( /)(v)         maintain contact with attomey.
         (/)r*l          once a treatnent bed is available, the defendant shall report directly to the approved residential treatment program upon release. The defendant sball abide by
                         program rules and regulations, execute all release forms, successfully complete the program, and follow all aftercare instructions and recommendations.
         (     )t*l
AO 199C (Rev.09/08) Adviceof Penalties                                                                        Page3of3Pages
                                           ADYICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fme, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., n addition to) to any other sentence you receive.
        It is a crine punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliatioq or intimidation are
significantly more serious if they involve a killing or affempted killing.
        If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (l)    an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen yeanl or more - you will be fined
              not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five yeani or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                  -
        (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                              -
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serye any sentenpe imposed. I am aware ofthe penalties and sanctions set forth above.




                                               Directions to the United States Marshal

()     The defendant is ORDERED released after processing.
()     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.



Date:             l0l9l20l8


                                                                              John M. Conrov. U.S. Masisfate JudeE
                                                                                          Printed name and title




                    DISTRIBUTION:        COURT DEFENDANT PRETRIALSERVICE                  U.S.   ATIORNEY      U'S. MARSHAL
